DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 7,766,303 B2).
Regarding claim 1, Kaneko discloses a valve assembly (1) comprising:
a valve member (12) operatively associated with a valve seat (15), the valve member being movable along a central axis between a first open position at which the valve member is spaced from the valve seat (15) and a second closed position at which the valve member engages the valve seat to seal an opening of the valve assembly;

the stator (3) includes an annular outer stator portion (see annotated figure below)  and an annular inner stator portion (see annotated figure below), and an annular channel (space) formed radially between the outer stator portion and the inner stator portion, a first radial channel (space) extending through the annular outer stator portion between an outer surface of the outer stator portion and the annular channel, and at least one second opening (space) disposed in the annular outer stator portion on an opposite half of the stator from the first radial channel, the stator being magnetically symmetrical along a line bisecting the first radial channel and perpendicular to the central axis;
a winding and terminal assembly, the winding and terminal assembly comprises an electrically conductive winding (4) disposed within the annular channel (space) and between the outer stator portion and the inner stator portion and electrically conductive terminals electrically connected to the winding, a portion of the winding and terminal assembly extending through the first radial channel; and
the armature (5) including an armature plate defining an armature center axis, the armature center axis being co-linear with the central axis and being movable between a rest position and an activated position to vary a position of the valve member (12), in response to a change to an energy state of the electrical actuator, the armature plate including a top armature surface facing the stator.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, wherein the at least one second opening comprises a second radial channel extending through the annular outer stator portion between the outer surface of the outer stator portion and the annular channel, the second radial channel being diametrically opposite the first radial channel; see figure 1.
Regarding claim 4, wherein the outer stator portion includes an outer stator end face and the inner stator portion includes an inner stator end face, and the outer stator end face and the inner stator end face lie in a common plane; see figures.
Regarding claim 6, wherein the at least one second opening comprises a second radial channel extending through the annular outer stator portion between the outer surface of the outer stator portion and the annular channel, the second radial channel being aligned with the first radial channel and on opposite sides of the central axis.


Regarding claim 8, wherein the stator (3) has an upper surface and a lower surface, the lower surface being disposed closer to the armature plate (5) than the upper surface, and the lower surface is symmetrical about a bisecting line through the first radial channel and intersecting with and perpendicular to the central axis.
Regarding claim 9, wherein the outer surface of the outer stator portion (see annotated figure) is symmetrical about the bisecting line.
Regarding claim 10, wherein the stator (3) is symmetrical about the bisecting line.
Regarding claim 19, Kaneko discloses a pump comprising:
a pump housing (30); a pumping element (only the pump case 30 is shown, but the pump piston is inherent) movable between a retracted position and an advanced position within a pumping chamber formed in the pump housing;
a valve assembly (1) for controlling a flow of a fluid (31) to or from the pumping chamber, the valve assembly including
a valve member (12) operatively associated with a valve seat (15), the valve member being movable along a central axis between a first open position at which the valve member is spaced from the valve seat and a second closed position at which the valve member engages the valve seat to seal an opening of the valve assembly;
an electrical actuator including a stator (3), and an armature coupled to the valve member;

a winding and terminal assembly, the winding and terminal assembly comprises an electrically conductive winding (4) disposed within the annular channel and between the outer stator portion and the inner stator portion and electrically conductive terminals electrically connected to the winding, a portion of the winding and terminal assembly extending through the first slot; the armature including an armature plate (5) defining an armature center axis, the armature center axis being co-linear with the central axis and being movable between a rest position and an activated position to vary a position of the valve member (12), in response to a change to an energy state of the electrical actuator, the armature plate (5) including a top armature surface facing the stator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 7,766,303 B2) in view of Teerman et al. (US 5,155,461).
Kaneko discloses all the limitations as applied to claim 1 above, but is silent as to a molded insulating cover.
Teerman teaches a molded insulating cover (60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaneko by using a molded insulating cover to insulate the stator and the coil.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaneko by winding the coil around a bobbin as taught by Teerman to achieve greater wire density.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2019/0170267 A1).
Regarding claim 1, Nelson discloses a valve assembly comprising:
a valve member (26) operatively associated with a valve seat (28), the valve member being movable along a central axis between a first open position at which the valve member is spaced from the valve seat and a second closed position at which the valve member engages the valve seat to seal an opening of the valve assembly;

the stator (32) includes an annular outer stator (34) portion and an annular inner stator (35) portion, and an annular channel formed radially between the outer stator portion and the inner stator portion, a first radial channel extending through the annular outer stator portion between an outer surface of the outer stator portion and the annular channel, and at least one second opening disposed in the annular outer stator portion on an opposite half of the stator from the first radial channel, the stator being magnetically symmetrical along a line bisecting the first radial channel and perpendicular to the central axis;
a winding and terminal assembly, the winding and terminal assembly comprises an electrically conductive winding (38) disposed within the annular channel and between the outer stator portion (34) and the inner stator portion (35) and electrically conductive terminals electrically connected to the winding, a portion of the winding and terminal assembly extending through the first radial channel; and
the armature (44) including an armature plate (56) defining an armature center axis, the armature center axis being co-linear with the central axis and being movable between a rest position and an activated position to vary a position of the valve member, in response to a change to an energy state of the electrical actuator, the armature plate including a top armature surface facing the stator; see figure 1.




Regarding claim 3, further including an insulative over-molding encasing (40) the winding (38) and disposed in the annular channel
Regarding claim 4, wherein the outer stator portion (34) includes an outer stator end face and the inner stator portion includes an inner stator end face, and the outer stator end face and the inner stator end face lie in a common plane.
Regarding claim 5, wherein the winding and terminal assembly further includes a bobbin (38) assembly around which the windings are wrapped.
Regarding claim 6, wherein the at least one second opening comprises a second radial channel extending through the annular outer stator portion between the outer surface of the outer stator portion and the annular channel, the second radial channel being aligned with the first radial channel and on opposite sides of the central axis.
Regarding claim 7, wherein the stator (32) has an upper surface and a lower surface, the lower surface being disposed closer to the armature plate (56) than the upper surface, and the lower surface of the stator is diametrically symmetrical.
Regarding claim 8, wherein the stator (32) has an upper surface and a lower surface, the lower surface being disposed closer to the armature plate (56) than the upper surface, and the lower surface is symmetrical about a bisecting line through the first radial channel (36) and intersecting with and perpendicular to the central axis.


Regarding claim 10, wherein the stator (32)is symmetrical about the bisecting line (axis).
Regarding claim 19,  Nelson discloses a pump (10) comprising: a pump housing (12);
a pumping element (14) movable between a retracted position and an advanced position within a pumping chamber formed in the pump housing;
a valve assembly for controlling a flow of a fluid to or from the pumping chamber (16), the valve assembly including
a valve member (26) operatively associated with a valve seat (28), the valve member being movable along a central axis (13) between a first open position at which the valve member is spaced from the valve seat and a second closed position at which the valve member engages the valve seat to seal an opening of the valve assembly;
an electrical actuator (30) including a stator (32), and an armature (44) coupled to the valve member (26);
the stator (32) includes an annular outer stator portion (34) and an annular inner stator portion (35), and an annular channel (36) formed radially between the outer stator portion (34) and the inner stator portion (35), a first radial channel extending through the annular outer stator portion between an outer surface of the outer stator portion and the annular channel, and at least one second opening disposed in the annular outer stator portion on an opposite half of the stator from the first radial channel, the stator being magnetically symmetrical along a line bisecting the first radial channel and perpendicular to the central axis;

the armature (44) including an armature plate (56) defining an armature center axis (48), the armature center axis being co-linear with the central axis (13) and being movable between a rest position and an activated position to vary a position of the valve member, in response to a change to an energy state of the electrical actuator, the armature plate including a top armature surface facing the stator.

Allowable Subject Matter
Claims 12-17 are allowed over prior art of record.
Claims 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose electromagnetic valve assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747